DETAILED ACTION
The following is in response to the amendments and arguments filed 12/01/2021.  Claims 1-2, 4, 6-12, 14, 16-23 are pending.  Claims 3, 5, 13 and 15 have been canceled.  Claims 21-23 are new.

Election/Restrictions
The general policy of the Office is not to permit the applicant to shift to claiming another invention after an election is once made and/or action given on the elected subject matter. Note that the applicant cannot, as a matter of right, file a request for continued examination (RCE) to obtain continued examination on the basis of claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right), see MPEP § 819, 821.03. 
Newly submitted claims 21-23 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims are directed to a different species of invention, the species or groupings of patentably distinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).  The claims are directed to a different invention of using two implication scores, two merchants, and short term as well as long term activity data.
s 21-23 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 11 and 20 are objected to because of the following informalities:  
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation (see 37 CFR 1.75 (i)).  For example, the “receive”/”receiving” limitation includes several elements/steps (including elements/steps “i” and “ii”).
Appropriate correction is required.

Claim Rejections - 35 USC § 112

Applicant’s amendments and arguments have overcome the prior rejections under 35 USC 112.
  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


USPTO Revised Guidance
The PTO recently published revised guidance in the Federal Register concerning the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019) (hereinafter “Revised Guidance”) (https://www.govinfo.gov/content/pkg/FR-2019-01 -07/pdf/2018-28282.pdf).
Under the Revised Guidance, we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP §§ 2106.05(a-c), (e-h)) 
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3)    adds a specific limitation beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
See Revised Guidance.
Step 2A(i) — Abstract Idea

(a)    Mathematical concepts—mathematical relationships, mathematical formulas or equations, mathematical calculations;
(b)    Certain methods of organizing human activity — fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
(c)    Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
Under the Revised Guidance, if the claim does not recite a judicial exception (a law of nature, natural phenomenon, or subject matter within the enumerated groupings of abstract ideas above), then the claim is patent eligible at Step 2A(i). This determination concludes the eligibility analysis, except in situations identified in the Revised Guidance. 
However, if the claim recites a judicial exception (i.e., an abstract idea enumerated above, a law of nature, or a natural phenomenon), the claim requires further analysis for a practical application of the judicial exception in Step 2A (ii).
Step 2A (ii) Practical Application
If a claim recites a judicial exception in Step 2A (i), we determine whether the recited judicial exception is integrated into a practical application of that exception in Step 2A (ii) by: (a) 
The seven identified “practical application” sections of the MPEP, 2 cited in the Revised Guidance under Step 2A (ii), are:
(1)    MPEP § 2106.05(a) Improvements to the Functioning of a Computer or To Any Other Technology or Technical Field
(2)    MPEP § 2106.05(b) Particular Machine
(3)    MPEP § 2106.05(c) Particular Transformation
(4)    MPEP § 2106.05(e) Other Meaningful Limitations
(5)    MPEP § 2106.05(f) Mere Instructions to Apply an Exception
(6)    MPEP § 2106.05(g) Insignificant Extra-Solution Activity
(7)    MPEP § 2106.05(h) Field of Use and Technological Environment
If the recited judicial exception is integrated into a practical application as determined under one or more of the MPEP sections cited above, then the claim is not directed to the judicial exception, and the patent-eligibility inquiry ends. If not, then analysis proceeds to Step 2B.
Step 2B “Inventive Concept” or “Significantly More”
Under the Revised Guidance, it is possible that a claim that does not “integrate” a recited judicial exception into a practical application under Step 2A (ii) is nonetheless patent eligible. For example, the claim may recite additional elements that render the claim patent eligible even though a judicial exception is recited in a separate claim element. The Federal Circuit has held claims eligible at the second step of the Alice/Mayo test (USPTO Step 2B) because the additional elements recited in the claims provided “significantly more” than the recited judicial exception 1 2 Therefore, if a claim has been determined to be directed to a judicial exception under Revised Step 2A, we must evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
 Under the Revised Guidance, we must consider in Step 2B whether an additional element or combination of elements: (1) “Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present;” or (2) “simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.” See Revised Guidance, III.B.
In the Step 2B analysis, an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds an evidentiary basis, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).

See Berkheimer Memo.
The analysis in Step 2B further determines whether an additional element or combination of elements:
(a)    Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or
(b)    simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Revised Guidance, and see Berkheimer Memo.
If the Examiner determines under Step 2B that the element (or combination of elements) amounts to significantly more than the exception itself, the claim is eligible, thereby concluding the eligibility analysis.
However, if a determination is made that the element and combination of elements does not amount to significantly more than the exception itself, the claim is ineligible under Step 2B,and the claim should be rejected for lack of subject matter eligibility.
 	Claims 1-2, 4, 6-12, 14, 16-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites generate a fraud score and transmit an instruction to block a message. 
The claim as a whole recites a method of organizing human activity relating to fundamental economic activity. The claimed invention is a method that allows for generating a 
The claim as a whole recites a method of organizing human interactions. The claimed invention is a method that allows for scoring transaction data for fraud and transmitting instructions which is a method of managing interactions between people. The mere nominal recitation of a generic computing device and processor does not take the claim out of the methods of organizing human interactions grouping. Thus, the claim recites an abstract idea. The claim as a whole merely describes how to generally “apply” the concept of scoring transactions for fraud and sending instructions in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform a fraud control process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.  The claim is not patent eligible.
Each of the limitations of  the claims recite abstract ideas as identified in Step 2A(i), and none of the limitations integrate the management of interactions between people into a practical application as determined under one or more of the MPEP sections cited above. The claim as a 
On this record, applicants have not shown under the guidance of Manual of Patent Examining Procedure section 2106.05(a) (“Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”) or section 2106.05(e) (“Other Meaningful Limitations”). See MPEP §§ 2106.05(b) (Particular Machine) and 2106.05(c) (Particular Transformation).  
Therefore, the abstract idea is not integrated into a practical application, and thus the claim is directed to the judicial exception.
	As noted previously, the claim as a whole merely describes how to generally “apply” the concept of fraud scoring of transactions and sending instructions in a computer environment to block transactions. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible. 
	
Further, the elements of the dependent claims, 2, 4, 6-10, 12, 14, 16-19 (alert instructions, update instructions, use of an inverse recommender score, monitor subsequent transaction activity, etc.) do not cause the independent claims to be eligible and are therefore rejected for similar reasoning as claims 1, 11 and 20.

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (US 2015/0012430 A1) in view of Klebanoff (US 2004/0034604 A1).   

Klebanoff discloses a method and system for assisting in the identification of merchants at which payment account have been compromised by teaching it is well known in the art of fraud control to triangulate payment data to determine points of possible compromise (payment devices would be within the scope of points of compromise) and generating a list of suspect 
It would have been obvious to one of ordinary skill in the art to include in the financial fraud detection system of Chisholm et al. the ability to retrieve the data as taught by Klebanoff since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  
Specifically as to claims 2 and 12, transmit an alert message including notification instructions causing a computing device of the receiving party to activate and notify the receiving party of the likelihood of compromise of the first merchant (see figures 8 and 9, paragraphs 67-70).-31-  21652-00795 PATENT  
Specifically as to claims 4 and 14, notification instructions for the receiving party to increase a level of  authentication required on future transactions conducted by any of the payment devices on the generated list (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 6 and 16, the receiving party to notify a user of each of the payment devices on the generated list of the likelihood of compromise of the first merchant (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 7 and 17, generate the fraud proxy score of each payment device using at least one fraud model (see figures 2, 3, paragraphs 7, 24, 36, 67).  
Specifically as to claims 8 and 18, update the at least one fraud model to include an updated fraud risk associated with the likelihood of compromise of the first merchant based at least in part upon the first implication score (see figures 8 and 9, paragraphs 67-70).  

Specifically as to claim 10, generate an inverse recommender score for one or more subsequent transactions initiated using one or more payment devices on the generated list; and generate the first implication score further based upon the inverse recommender score (see figures 8 and 9, paragraphs 67-70).

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
The declaration under 37 CFR 1.132 filed 12/01/2021 has been considered but does not overcome the rejection of claims 1-2, 4, 6-12, 14, 16-20 as set forth in the last Office action.
With regards to applicant’s argument the instant has is not abstract and has practical applicability because “reducing the amount of network processing resources and bandwidth absorbed by fraudulent activity arising from a compromised merchant location” Examiner respectfully disagrees.  The instant specification, by applicant’s own admission, is directed to improving the business results of preventing fraud (see originally filed specification paragraph 5,   The relevant question is whether the claims here do more than simply instruct the practitioner to “implement the abstract idea ... on a generic computer.”  They do not. 
Taking the claim elements separately, the function performed by the processor (executing the tracking, scoring and compromise modules) at each step is purely conventional. Collecting, processing, and analyzing data are basic computer functions. Moreover, the Specification discloses that the invention can be implemented using generic computer components. (See, e.g., Spec. para 35.) In short, each step does no more than require a generic computer to perform routine computer functions. 
Considered as an ordered combination, the processor components of applicant’s method add nothing that is not already present when the steps are considered separately. Claim 1 does not, for example, purport to improve the functioning of the processor itself. Nor does it effect an improvement in any other technology or technical field. Instead, the claim amounts to nothing significantly more than an instruction to collect, process, and analyze data using a generic processor. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2360. Independent claims 11 and 20 contain similar language and the dependent claims do not recite significantly more than the judicial exception.
With regards to applicant’s arguments that claims 1-2, 4, 6-12, 14, 16-20 are statutory with regards to 35 USC 101, Examiner disagrees.  Applicant’s claims are directed to detecting fraud with risk analysis which is an abstract idea.  As emphasized in Alice Corp., abstract ideas are excluded from eligibility based on a concern that monopolization of the basic tools of scientific and technological work might impede innovation more than it would promote.  Further, the claims do not amount to significantly more than the abstract idea itself.  In other words, there are no other limitations in the claims that show a patent eligible application of the abstract idea  performed on a special use computer but instead on a general purpose computer (“The application is flexible and designed to run in various different environments without compromising any major functionality. In some embodiments, the system includes multiple components distributed among a plurality of computing devices. One or more components may be in the form of computer-executable instructions embodied in a computer-readable medium. The systems and processes are not limited to the specific embodiments described herein. In addition, components of each system and each process can be practiced independent and separate from other components and processes described herein. Each component and process can also be used in combination with other assembly packages and processes …” see paragraph 35 of originally filed specification). The mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.” Alice Corp., 134 S.Ct. at 2358; DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) (“And after Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”) (citation omitted).  Thus, if a patent’s recitation of a computer amounts to a mere instruction to ‘implemen[t]’ an abstract idea ‘on . . . a computer,’ that addition cannot impart patent eligibility.” Alice Corp., 134 S.Ct. at 2358 (internal citation omitted).
With regards to applicant’s argument that the claims are directed to significantly more than the abstract idea, Examiner disagrees.  Applicant argues the instant claims are directed to significantly more because the claims are a specific ordered combination and the pending claims clearly recite more than well-understood, routine, or conventional functionality of payment 
For subject matter eligibility, the examiner’s burden is met by clearly articulating the reason(s) why the claimed invention is not eligible, for example by providing a reasoned rationale that identifies the judicial exception recited in the claim and why it is considered an exception, and that identifies the additional elements in the claim (if any) and explains why they do not amount to significantly more than the exception.  This rationale may rely, where appropriate, on the knowledge generally available to those in the art, on the case law precedent, on applicant’s own disclosure, or on evidence. Once the examiner has satisfied her initial burden, the burden then shifts to the applicant. 
With regards to applicant’s arguments relating Berkheimer to the instant rejections in the case, Examiner has not based the eligibility rejection on well understood, routine and conventional.  As such, the arguments with respect to Berkheimer are moot.  
Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were “‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection.” (Parker v. Flook, 437 U.S. 584, 591‐92 (1978); and Myriad Genetics, 133 S. Ct. at 2116, quoting Mayo Collaborative Svcs. v. Prometheus Labs., 566 U.S. __, 132 S. Ct. 1289, 1293 (2012).).
 With regards to applicant’s argument Chisholm and Klebanoff do not teach "in response to the first implication score exceeding a threshold indicating a likelihood of compromise of the first merchant, automatically transmit, by the compromise detection module, a blocking instruction to the acquirer computing device corresponding to the first merchant to block 23future transactions conducted at the first merchant, wherein the blocking instruction causes the acquirer computing device to stop sending the authorization request data messages via the payment interchange network for request messages received from the first merchant," Examiner respectfully disagrees.  Blocking a merchant’s future transactions is a design choice.  Chisholm discloses denial of an authorization request in paragraph 71.  While Chisholm may be more concerned to an individual cardholder account, the function is the same, detect and eliminate a source of fraud in a payment system.  There are many options well known in the art of fraud protection and remediation such as blocking, alerting, flagging, disabling, denying an account.  As seen in the prior office action cited not relied upon prior art, blocking a compromised account, freezing the account until resolved and disabling an account (see Johansson et al. for example, disabling a merchant account or POS terminal which has been identified as .  

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Phillips et al. disclose a method for blocking ineligible fraud related chargebacks.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly S Campen whose telephone number is (571)272-6740. The examiner can normally be reached Monday-Thursday 6am-3pm.
 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Kelly S. Campen
Primary Examiner
Art Unit 3691



/KELLY S. CAMPEN/            Primary Examiner, Art Unit 3691